UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6785


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO SIMMONS, a/k/a Murdock, a/k/a Doc,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:16-cr-00130-MSD-LRL-1)


Submitted: December 10, 2020                                Decided: December 17, 2020


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Simmons appeals the district court’s order dismissing without prejudice or,

alternatively, denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Simmons, No. 2:16-

cr-00130-MSD-LRL-1 (E.D. Va. May 13, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2